United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Port Jefferson, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1905
Issued: July 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 18, 2012 appellant’s counsel timely appealed the March 27, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective January 16, 2011.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 52-year-old mail processing (window) clerk, has an accepted claim for
aggravation of cervical disc disease which arose on September 6, 2007.2 The injury occurred
when she lifted a bucket and turned to put it on a ledge. Appellant reportedly felt “pulling [and
a] pop” in her upper back and neck. She stopped work the day of her injury. Appellant received
continuation of pay for 45 days. Afterwards, OWCP commenced payment of wage-loss
compensation and ultimately placed her on the period compensation rolls. Appellant has not
returned to work since her September 6, 2007 injury.
By decision dated December 29, 2010, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective January 16, 2011.3 It based its determination on the
August 24, 2010 report of Dr. Bradley L. White, a Board-certified orthopedic surgeon and
impartial medical examiner (IME).4
Dr. White examined appellant on August 24, 2010 and diagnosed resolved cervical strain
and resolved temporary aggravation of preexisting cervical spondylosis (C4-5, C5-6) without
evidence of upper extremity radiculopathy. He also diagnosed chronic right-sided neck pain and
nonradicular right upper extremity pain without clinical evidence of radiculopathy, peripheral
neuropathy or complex regional pain syndrome. Dr. White characterized appellant’s chronic
neck pain as a manifestation of preexisting, noncausally-related degenerative cervical spine
spondylosis. He stated that the only injury she sustained on September 6, 2007 was a cervical
strain. Dr. White further stated that appellant’s underlying, preexisting degenerative findings in
the cervical spine were not causally related to the September 6, 2007 employment injury and
were only temporarily aggravated by her injury.
He explained that any persisting
symptomatology was due to the natural history and expected progression of her preexisting
cervical condition and there was no permanency with respect to the September 6, 2007 work
accident. Dr. White noted that appellant had reached maximum medical improvement and that
she should be able to resume her previous window clerk duties full time, but with a 25-pound
2

Appellant previously injured her neck on October 2, 2000, which OWCP accepted for cervical disc disease File
No. xxxxxx066. Diagnostic studies revealed evidence of cervical disc herniations at C4-5 and C5-6 dating back to
October 2000.
3

On November 22, 2010 OWCP issued a notice of proposed termination of benefits.

4

OWCP selected Dr. White to resolve a conflict in medical opinion between appellant’s physician, Dr. Dinesh
Shukla, a Board-certified neurologist and Dr. Sanford R. Wert, a Board-certified orthopedic surgeon and OWCP
referral physician. Dr. Wert examined appellant on March 23, 2010 and diagnosed aggravation of preexisting
degenerative changes, cervical spine. He also diagnosed cervical sprain/strain and aggravation of prior “2003” neck
injury. Dr. Wert indicated that appellant could perform full-time, light-duty work with a 25-pound restriction on
lifting, carrying, pushing and pulling. These were permanent restrictions that he attributed to appellant’s 2003 and
September 6, 2007 work-related injuries. Dr. Shukla, appellant’s physician, submitted a July 1, 2010 work capacity
evaluation (OWCP-5c). He diagnosed multilevel cervical disc herniations and limited appellant to four hours of
work a day. Dr. Shukla imposed a five-pound lifting restriction (half hour) and precluded any pulling, squatting,
kneeling, twisting and bending/stooping. Appellant was permitted to push 20 pounds on wheels for a half hour.
Dr. Shukla also limited her to a half hour of sitting, walking, standing, climbing and reaching, but no reaching above
shoulder level with respect to her right side. Appellant also had right-side limitations (five pounds, half hour) with
respect to repetitive movements of the wrist and elbow.

2

lifting and carrying limitation. He indicated that the work restrictions were permanent in nature.
Dr. White also stated that there was no further injury-related treatment required, but appellant
may require additional treatment with respect to her preexisting cervical spondylosis. As
previously indicated, OWCP terminated appellant’s compensation and medical benefits effective
January 16, 2011 based on the IME’s above-noted findings.
On December 22, 2011 counsel requested reconsideration. He challenged OWCP’s
reliance on Dr. White’s August 24, 2010 opinion and further argued that the claim should be
expanded to include cervical disc herniations. Counsel resubmitted several reports from
Dr. Shukla dated January 10, February 7 and May 1, 2008. He also resubmitted Dr. Shukla’s
November 29, 2010 treatment notes. The latter treatment notes, which included part-time,
limited-duty work restrictions, were initially submitted by counsel in response to OWCP’s
November 22, 2010 notice of proposed termination.
In a March 27, 2012 decision, OWCP considered the merits of the claim and denied
modification.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.6
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.7 To terminate authorization for medical treatment, OWCP must
establish that the employee no longer has residuals of an employment-related condition that
require further medical treatment.8
FECA provides that if there is disagreement between an OWCP designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.9 For a conflict to arise the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”10 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.11
5

Curtis Hall, 45 ECAB 316 (1994).

6

Jason C. Armstrong, 40 ECAB 907 (1989).

7

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

8

Calvin S. Mays, 39 ECAB 993 (1988).

9

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321 (2012); Shirley L. Steib, 46 ECAB 309, 317 (1994).

10

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

11

Gary R. Sieber, 46 ECAB 215, 225 (1994).

3

ANALYSIS
OWCP accepted appellant’s September 6, 2007 employment injury for aggravation of
cervical disc disease. Appellant previously sustained an employment-related neck injury on
October 2, 2000, which OWCP accepted for cervical disc disease File No. xxxxxx066.12
Acontemporaneous cervical magnetic resonance imaging scan dated October 13, 2000 revealed
disc herniations at C4-5 and C5-6.13 Both of appellant’s cervical injuries and their corresponding
accepted conditions were properly noted in the February 11, 2010 statement of accepted facts
(SOAF), which OWCP provided Dr. White, the IME.
When a case is referred to an IME to resolve a conflict, the resulting medical opinion, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.14 The Board finds that OWCP improperly deferred to Dr. White’s August 24, 2010
opinion. The IME’s finding that cervical strain was the “only” condition causally related to the
September 6, 2007 employment injury is inconsistent with the provided SOAF, which made no
mention of cervical strain as being an accepted condition. The February 11, 2010 SOAF clearly
stated that OWCP accepted aggravation of cervical disc disease. Because the IME’s August 24,
2010 report is not based on a proper factual background, the Board finds that OWCP has not met
its burden in terminating appellant’s benefits.
CONCLUSION
OWCP improperly terminated appellant’s wage-loss compensation and medical benefits
effective January 16, 2011.

12

Although appellant’s October 2000 and September 2007 claims involved injury to the same area of the body,
OWCP has not combined the two case records.
13

Appellant was 40 at the time and there is no indication in the current record that the identified cervical disc
herniations were degenerative in nature and preexisted the October 2, 2000 employment injury.
14

Supra note 11.

4

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

